Opinion by
Judge Craig,
The claimant, a sewing machine operator, has appealed from a decision of the Unemployment Compensation Board of Review denying her benefits on the ground that, after working only six hours on a new job, she voluntarily quit that position, which she had accepted after having been laid off by another company from similar work. We affirm.
The only dispute of fact is whether or not the new position involved work to which claimant was not accustomed. No evidence in the record impugns the referee’s finding, adopted by the board, that the new work was “substantially similar” to the previous job. Moreover, we must note that the claimant’s six-hour stint could not be regarded as a reasonable attempt to master the new position.
The question of law is whether the claimant’s quitting was justified by the fact that the last job paid $3.50 an hour, as compared to the long-term earlier position from which claimant had been laid off, which paid $6.50 an hour; the new weekly salary, about $130, was less than the weekly benefit rate of $156.
*45We cannot conclude that the claimant’s abrupt termination was justified by either disparity. The claimant’s acceptance of the new job gave evidence of its initial suitability, Jones v. Unemployment Compensation Board of Review, 35 Pa. Commonwealth Ct. 293, 385 A.2d 639 (1978), and the claimant has made no claim of being deceived as to the nature of the employment or the compensation.
Under all the circumstances, we agree with the board that the claimant was not justified in quitting the new position in order to receive benefits while awaiting recall to her former position or still another job in her field of work.
Order
Now, January 5, 1983, the order of the Unemployment Compensation Board of Review, Decision No. B-188761, dated October 20, 1980, is affirmed.